DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gascoyne et al. (US PUB 2003/0102854), hereinafter Gascoyne.

With respect to claim 1, Gascoyne discloses a method for determining a detection threshold used for determining the presence of a particle in a system (See the abstract of Gascoyne), comprising: a)    collecting I and Q channel data from a sensor (See paragraph [0019] of Gascoyne); b)    calculating a detection threshold based on a measure of background noise in the system (See paragraph [0019] of Gascoyne); c)    processing the I and Q channel data to identify a ferrous and nonferrous signal (See the permittivity disclosed in paragraph [0019] of Gascoyne); d) processing the ferrous and nonferrous signals to determine signal peaks above an RMS adjusted detection threshold (See paragraph [0112] of Gascoyne); e)    adjusting a detection threshold if more signal peaks are observed than allowable particles in a given time window (See paragraph [0100] of Gascoyne); and f) transmitting the detection threshold determined in step e) (See paragraphs [0099]-[0102] of Gascoyne).
With respect to claim 3, Gascoyne discloses the method as recited in claim 1, further comprising continually filling a buffer of the controller with the I and Q channel data (See [52] in figure 33 of Gascoyne).
With respect to claim 4, Gascoyne discloses the method as recited in claim 3, wherein the sensor is an oil debris monitor sensor (See paragraph [0159] of Gascoyne).
With respect to claim 5, Gascoyne discloses the method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a particle detection algorithm (See paragraph [0091] of Gascoyne).
With respect to claim 6, Gascoyne discloses the method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a rate limit algorithm (See paragraph [0091] of Gascoyne).
With respect to claim 7, Gascoyne discloses the method as recited in claim 1, wherein step e) comprises transmitting the detection threshold to a detectability calculation algorithm (See paragraph [0091] of Gascoyne).
With respect to claim 8, Gascoyne discloses the method as recited in claim 1, wherein step c) comprises processing the ferrous and nonferrous signals to determine signal peaks above C*RMS of the ODM I,Q signals (See paragraph [0112] of Gascoyne).
With respect to claim 9, Gascoyne discloses the method as recited in claim 8, wherein C is a calculated constant determined by analyzing system data to determine how an adjusted threshold would impact the particle detection threshold (See paragraph [0120] of Gascoyne).
With respect to claim 10, Gascoyne discloses the method as recited in claim 9, wherein C is 2.5 to 4 (See paragraph [0106] of Gascoyne).
With respect to claim 11, Gascoyne discloses the method as recited in claim 10, wherein the RMS calculation using the raw I and Q data is determined in a fixed time window (See paragraph [0038] of Gascoyne).
With respect to claim 13, Gascoyne discloses the method as recited in claim 1, further comprising: f) receiving the calculated detection threshold (See paragraph [0019] of Gascoyne); g)  calculating a time spent above a critical detection threshold (See paragraph [0100] of Gascoyne); h) weigh the time spent above a critical detection threshold by detection threshold (See paragraph [0038] of Gascoyne); i) calculating a detectability from steps f)-h) as the percent of weighted time spent below a critical detection threshold (See paragraph [0014] of Gascoyne); j) generating an alert if the detectability is below an acceptable limit (See paragraph [0016] of Gascoyne).
With respect to claim 16, Gascoyne discloses an oil system for a gas turbine engine, comprising: an oil flow path (See paragraph [0063] of Gascoyne); an in-line oil debris monitor sensor (See the abstract of Gascoyne); and a control system in communication with the in-line oil debris monitor sensor to determine whether a particle is present (See paragraphs [0096] and [0140] of Gascoyne), a detection threshold for presence of the particle determined as a function of background noise (See paragraph [0019] of Gascoyne).
With respect to claim 18, Gascoyne discloses the system as recited in claim 16, wherein the system will issue a health warning when the detection threshold is below a calculate value (See paragraph [0016] of Gascoyne).
With respect to claim 19, Gascoyne discloses the system as recited in claim 18, wherein a rate limit is determined from a look up table as a function of the detection threshold (See [52] in figure 33 of Gascoyne).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gascoyne as applied to claim 1 above, and further in view of Hagen et al. (US PUB 2018/0023414), hereinafter Hagen.
With respect to claim 2, Gascoyne discloses the method as recited in claim 1, further comprising converting the I and Q channel data to digital I and Q data within a controller (See paragraphs [0096] and [0140] of Gascoyne) but fails to disclose said controller is disposed on-board an aircraft. However, Hagen does disclose a controller on-board an aircraft (See paragraph [0051] of Hagen). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Gascoyne to include the method step as disclosed by Hagen because doing so ensures high purity aircraft lubrication fluids.
With respect to claim 17, Gascoyne discloses the system as recited in claim 16, wherein the oil flow path (See the abstract of Gascoyne) but fails to disclose wherein the oil flow path is in communication with a geared architecture of the gas turbine engine. However, Hagen does disclose .

Allowable Subject Matter
Claims 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 12, the prior art of record neither shows nor suggests the combination of method steps of f) receiving the calculated detection threshold; g)    identifying a rate limit as a function of the calculated detection threshold; h) calculating a rate limit influence factor; i) summing a discrete rate limit influence continuously over a window to calculate the rate limit; j) transmitting the calculated rate limit to a particle release rate comparison algorithm; and k) generating an alert if the calculated rate limit is below an acceptable limit.
With respect to claim 14, the prior art of record neither shows nor suggests the combination of method steps of f)    receiving the calculated detection threshold; g) identifying a ratio of particles detected,, SRDi, associated with the detection threshold; h) calculating the average ratio of particles detected over a time window of interest; i) estimating accumulated particles from steps g)-h); and j)    communicating an estimated particle count from step i) to a rate limit algorithm.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps of f) receiving the calculated detection threshold; g) identifying a ratio of particles detected, 8RDi, associated with the detection threshold; h) calculating the average of particles detected .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2017/0248572 discloses a lubricant condition assessment system.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858